Citation Nr: 0425433	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  96-30 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esquire


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1964 to August 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's degenerative joint disease of 
the lumbar spine is characterized by no more than moderate 
limitation of motion, during flare-ups.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for degenerative joint disease of the lumbosacral spine have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5295 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In October 1994, the veteran submitted a written statement 
from F.R.R., M.D., and the RO accepted it as the veteran's 
claim for an increased rating for his service-connected 
degenerative joint disease (DJD) of the lumbar spine.  Dr. R. 
indicated that he first treated the veteran in September 
1992, at which time his complaint was severe lumbosacral pain 
since 1970, with pain radiating to the lower extremities and 
weakness and numbness of the legs.  Pain was aggravated by 
physical activities.  The diagnosis was "rule out" 
herniated disc and arthritis of the lumbosacral spine.

In March 1996, the veteran underwent VA examination.  He 
indicated that in 1968 he fell out of a "chopper" and 
injured his back.  Treatment at the time was mainly 
supportive.  He complained of continuous pain in his low 
back, which occasionally radiated into both hips.  He could 
not do any heavy lifting.  He said it was worse when coughing 
or sitting.  He took non-steroidal anti-inflammatory 
medications, without much relief.  On examination, the 
veteran stood straight.  There was lessening of the normal 
lordotic curve.  There was no spine or paravertebral 
tenderness.  There was some minimal bilateral lumbar muscle 
spasm.  Flexion was limited to approximately 70 degrees and 
extension to about 5 degrees.  There was 20 degrees of right 
and left lateral bending.  A negative bilateral straight leg 
raising test was noted.  The impression was chronic lumbar 
strain.

In a March 1996 rating decision, the RO continued the 
veteran's 10 percent disability rating.

In July 1997, the veteran underwent VA examination.  He 
reported that, at the time of his accident in service, he was 
told he had fractures of the third and fourth lumbar 
vertebrae (L3 and L4).  He said he had been told that nothing 
could be done.  He also stated that the lower back pain 
persisted up until the present time, with radiation to both 
lower extremities, to the level of the calves.  He stated 
that he had worked as a mechanic but was fired because of his 
low back pain.  Now he was working for himself, and estimated 
that he lost about half of his time working due to severe low 
back pain.  X-rays from January 1996 showed mild arthritic 
changes of the lumbosacral spine.  In 1993, an X-ray revealed 
osteopenia with narrowing at the level of L5.  The veteran 
took pain medication for his back.  He stated that he 
occasionally had difficulty starting his urinary stream.  He 
had no complaints referable to his bowels.  He could walk on 
his heels and toes.

On examination, flexion at the waist  was 85 degrees.  
Extension was 20 degrees, lacking 10 degrees.  Lateral 
bending was 40 degrees to the right and left.  Rotation was 
80 degrees to the right and left.  Deep tendon reflexes in 
the lower extremities were active and equal bilaterally.  The 
strength of the extensor hallucis longus muscles was adequate 
and equal on each side.  There were no sensory changes 
detected in either foot.  Straight leg raising was negative 
on either side.  The right and left calves measured 13.5 
inches.  The diagnosis was degenerative joint disease of the 
lumbosacral spine.

In a May 1998 decision, the Board denied the veteran's claim 
for a disability rating in excess of 10 percent.

In February 2001, the United States Court of Appeals for 
Veterans Claims issued an Order that vacated the Board's May 
1998 decision and remanded the matter for evidentiary 
development and readjudication.  In October 2001, the Board 
remanded the veteran's claim to the RO to afford the veteran 
another VA examination.

In January 2003, the veteran underwent VA spine examination.  
His claims file and computerized VA medical record were 
reviewed.  The veteran stated that in 1968, while in Vietnam, 
he had injured his back, leading to intermittent chronic back 
problems.  He complained of constant low back pain that went 
down the right leg.  It worsened with certain activities.  
Currently, he did some home exercises for his back.  He also 
took Naproxen for pain.  The veteran stated that flare-ups 
occurred approximately once per week, when he was 
significantly limited because of back pain.  The veteran 
reported that he was bedridden during half the day when these 
flare-ups occurred.  He estimated he was 25 percent of 
himself.  He said he could get out of bed and go to the 
bathroom, but pretty much was housebound during this 
exacerbation of pain.  The veteran denied any bowel or 
bladder incontinence, but periodically used a cane for 
walking.  He had a back brace and could walk approximately 
ten to twenty yards, resulting in increased back pain.  The 
veteran was able to take care of his activities of daily 
living, although dressing was somewhat difficult.  He said he 
had last worked in 1979, when he stopped because of his back 
problem.  He had sought medical attention for his back 
approximately four to five times over the previous year.

On clinical evaluation, the veteran walked with a slight 
limp.  His footwear showed no significant abnormal wear or 
tear.  The back showed no significant abnormality of color, 
deformity, swelling, or atrophy.  There was flattening of the 
lumbosacral curve.  Palpation of the spine elicited no 
abnormality of temperature, crepitance, or swelling.  There 
was tenderness over the lumbosacral muscles.  There was no 
palpable spasm.  Range of motion of the back was - forward 
flexion to 60 degrees with pain from 30 to 60, extension to 
30 degrees with pain from 20 to 30, left and right side bend 
to 30 degrees, and left and right rotation to 35 degrees.  
The examiner had the veteran repetitively flex and extend his 
back five times and then measured him again.  The results 
showed slight changes, including new range of motion of 50 
degrees of flexion with pain from 20 to 50, extension to 30 
degrees with pain from 20 to 30, left and right side bend to 
30 degrees with pain from 20 to 30, and left and right 
rotation to 30 degrees.  The veteran could heel and toe walk.  
He had normal strength in his hips, knees, ankles, plantar, 
big toe, and feet.  Straight leg raising was 90 degrees 
bilaterally.  Reflexes were normal in the knees and ankles.  
Sensory testing showed slight tingling over the dorsums of 
the feet.  A January 1996 X-ray was noted to show slight 
marginal osteophyte formation at multiple levels.  A July 
1997 X-ray showed spondylosis.  The assessment was DJD of the 
lumbosacral spine or spondylosis, with radiculopathy, and no 
significant neurologic deficits.

Also in January 2003, the veteran underwent VA brain and 
spinal cord examination.  His claims file was reviewed.  He 
stated that his constant low back pain got worse with lifting 
or exertion.  He had no increased functional loss when he had 
increased pain.  On examination, power, tone, and bulk were 
normal in the veteran's lower extremity muscles.  There was 
sensory to pinprick, light touch, vibration, and sense in all 
four extremities.  Plantar responses were downgoing.  Lumbar 
range of motion was 90 degrees on forward flexion, 15 degrees 
bilaterally on lateral flexion, and 20 degrees bilaterally on 
lateral rotation.  The impression was chronic low back pain 
with no signs of lumbosacral radiculopathy.  A lumbar X-ray 
showed spondylosis and "vacuum" disks.

In May 2003, the RO issued a Supplemental Statement of the 
Case (SSOC) in which it increased the veteran's disability 
rating for his degenerative joint disease of the lumbar spine 
from 10 to 20 percent, effective from January 2003.  The RO 
issued a Rating Decision in May 2004, in which it granted an 
earlier effective date for the 20 percent rating, back to 
March 1996.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a June 2002 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed May 1996 Statement of 
the Case (SOC), a May 1996 Supplemental Statement of the 
Case, and a May 2003 SSOC, issued during the pendency of this 
appeal, of the pertinent law, and what the evidence must show 
in order to substantiate his claim.  Moreover, the Board 
decision of May 1998 also included the appropriate 
substantive law.  We therefore believe that appropriate 
notice has been given in this case.  The Board notes, in 
addition, that a substantial body of lay and medical evidence 
was developed with respect to the veteran's claim, and that 
the SOC and SSOCs issued by the RO clarified what evidence 
would be required to establish entitlement to an increased 
rating.  The veteran responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that the May 2003 SSOC contained the new 
duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2003).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Increased Rating

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2003).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

The veteran is currently rated as 20 percent disabled under 
the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292 
(2003).  Under DC 5292, limitation of motion of the lumbar 
spine warrants a 10 percent disability rating when slight, 20 
percent when moderate, and 40 percent when severe.  Id.

Evaluating the medical evidence in the light most favorable 
to the veteran, his flexion was limited to 50 degrees, with 
pain beginning at 20 degrees.  His extension was limited to 
30 degrees with pain beginning at 20 degrees, as was his 
bilateral side bend, and he had left and right rotation to 30 
degrees.  These results, in which the examiner took into 
account fatigability, more closely demonstrate the criteria 
for a 20 percent disability rating.  To warrant an increase 
to a 40 percent disability rating under DC 5292, the veteran 
must demonstrate severe limitation of motion of the lumbar 
spine.  Although these results suggested some limitation in 
motion, they were not indicative of severe limitation of 
motion as to warrant the next higher evaluation of 40 
percent, the maximum disability rating under this diagnostic 
code.

The Board has also evaluated the veteran's service-connected 
disability under DC 5295 (lumbosacral strain) to determine 
whether a higher disability rating could be afforded the 
veteran under that diagnostic code.  Under this code, a 40 
percent evaluation is warranted where the disorder is severe, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
flexion, loss of lateral motion, arthritic changes, or 
narrowing or irregularity of intervertebral spaces, or some 
of the above with abnormal mobility on forced motion.  An 
evaluation of 20 percent is warranted for muscle spasm on 
extreme forward flexion and loss of lateral spine motion on 
one side, and a 10 percent evaluation is warranted for 
characteristic pain on motion.  Id.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against the assignment of an 
increased evaluation under the criteria of DC 5295.  Here, 
the Board notes that while the veteran demonstrated some 
limitation of forward bending and some narrowing of joint 
space, none of the medical evidence of record demonstrates 
that he complained of or exhibited listing of his spine, 
positive Goldthwaite's sign, loss of lateral motion with 
osteo-arthritic changes, or abnormal mobility on forced 
motion.  The veteran's disability, therefore, more closely 
approximates the criteria for a 20 percent rating under 
DC 5295, a rating the veteran already receives under DC 5292.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2003) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

In this regard, the Board notes that it has already evaluated 
the factors addressed in DeLuca v. Brown, supra, above.  This 
was the basis upon which the RO increased the veteran's 
disability rating to 20 percent on remand, and the Board 
agrees that, when the criteria under DeLuca are considered, 
the increase to 20 percent is warranted.  The Board finds 
that the effects of pain reasonably shown to be due to the 
veteran's service-connected DJD are contemplated in the 20 
percent rating assigned, since the veteran was increased to 
that rating based upon findings of pain and fatigability on 
range of motion.  There is no indication that pain, due to 
disability of the lumbar spine, has caused functional loss 
greater than that contemplated by the 20 percent evaluation 
currently assigned.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 
supra.

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the lumbar spine. However, there is no evidence 
that the veteran has ever been diagnosed with ankylosis of 
the lumbar spine.  Thus, DC 5289 is not for application.  
There is also no evidence indicating that the veteran has 
been diagnosed with intervertebral disc syndrome.  Therefore, 
DC 5293 also does not apply.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2003), as specifically requested by the veteran.  
In this respect, the Board notes that the medical evidence 
fails to show, and the veteran has not asserted, that he has 
required frequent periods of hospitalization for his DJD.  In 
sum, there is no indication in the record of such an unusual 
disability picture that application of regular schedular 
standards is impractical, especially in the absence of any 
allegation of marked interference with employment.  While the 
veteran stated that he had been unable to work as a full-time 
mechanic since 1979, there is no evidence to suggest that the 
veteran's DJD alone interferes with other kinds of 
employment.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Consequently, the Board finds that the evaluation assigned by 
the RO in this case adequately reflects the clinically 
established impairment experienced by the veteran.  As the 
evidence preponderates against the claim for a rating in 
excess of 20 percent for the veteran's DJD of the lumbosacral 
spine, the benefit-of-the-doubt doctrine is inapplicable, and 
an increased rating must be denied.  38 U.S.C.A. § 5107(b) 
(old and new version); Gilbert, supra.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for degenerative joint disease of the lumbosacral spine is 
denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



